Citation Nr: 1505570	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a urinary condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND


The Veteran served on active duty from June 1979 to June 1982.  He had additional service with the Ohio National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

On his April 2010 VA Form 9, the Veteran checked the box requesting an in-person hearing before a Veterans Law Judge (VLJ), sitting at the RO.  The Veteran was scheduled for a Travel Board hearing to be held before the undersigned at the Cleveland RO on June 16, 2014.  The Veteran failed to report for that hearing.  However, in correspondence dated on June 12, 2014, and received by the RO on June 17, 2014, the Veteran reported that he would be unable to attend the scheduled hearing due to a family emergency and requested that his hearing be rescheduled.  The Veteran also apologized for requesting a change in his hearing date within two weeks of his scheduled hearing, but stated that the circumstances giving rise to his needing to reschedule did not occur until June 9, 2014.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  In light of the Veteran's explanation for why he did not attend his scheduled June 2014 hearing, it has been determined that he presented good cause to have his hearing rescheduled.  Accordingly, a remand of the Veteran's appeal is necessary to accord him another opportunity to testify at his requested hearing.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Schedule the Veteran for an in-person hearing before a Veterans Law Judge, sitting at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

